Name: Commission Implementing Regulation (EU) 2015/2045 of 13 November 2015 entering a name in the register of traditional specialities guaranteed (JÃ Ã u siers (TSG))
 Type: Implementing Regulation
 Subject Matter: marketing;  processed agricultural produce;  consumption;  Europe
 Date Published: nan

 17.11.2015 EN Official Journal of the European Union L 300/5 COMMISSION IMPLEMENTING REGULATION (EU) 2015/2045 of 13 November 2015 entering a name in the register of traditional specialities guaranteed (JÃ Ã u siers (TSG)) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1151/2012 of the European Parliament and of the Council of 21 November 2012 on quality schemes for agricultural products and foodstuffs (1), and in particular Article 52(2) thereof, Whereas: (1) Pursuant to Article 50(2)(b) of Regulation (EU) No 1151/2012, Latvia's application to register the name JÃ Ã u siers was published in the Official Journal of the European Union (2). (2) As no statement of opposition under Article 51 of Regulation (EU) No 1151/2012 has been received by the Commission, the name JÃ Ã u siers should therefore be entered in the register, HAS ADOPTED THIS REGULATION: Article 1 The name JÃ Ã u siers (TSG) is hereby entered in the register. The name specified in the first paragraph denotes a product in Class 1.3. Cheeses, as listed in Annex XI to Commission Implementing Regulation (EU) No 668/2014 (3). Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 November 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 343, 14.12.2012, p. 1. (2) OJ C 204, 20.6.2015, p. 20. (3) Commission Implementing Regulation (EU) No 668/2014 of 13 June 2014 laying down rules for the application of Regulation (EU) No 1151/2012 of the European Parliament and of the Council on quality schemes for agricultural products and foodstuffs (OJ L 179, 19.6.2014, p. 36).